DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a piping connection unit forming the first flow path switching valve and an inlet and an outlet of the refrigerant from the tank unit on top of the tank unit”.  This limitation is unclear.  Please see paragraphs [0021]-[0023].  It is recommended to locate that the piping connection unit on top of the tank unit, then recite that it forms the inlet(s), outlet(s) and includes the valve(s).   Additionally, claim 1 recites the limitation “configured to be mounted on a vehicle”, refers to “a vehicle compartment”, and then locates components with respect to portions of the vehicle.  It is unclear if the vehicle is positively recited, but it does appear to be required for the claims.  Clarification is requested.  Claims 2-8 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites the limitation “the gas-liquid separator fits within a dimension in the height direction of the exterior heat exchanger”.  There is insufficient antecedent basis for “the height direction of the exterior heat exchanger”, though it could be argued that a height direction of the exterior heat exchanger is inherent.  However limitation “within a dimension in the height direction of the exterior heat exchanger” cannot be understood and to the extent it can be understood as presented appears to convey very little patentable weight (see rejection below).  
Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the second connection piping be configured to be returned the refrigerant passed through the evaporator”.  This limitation cannot be understood as presented.  To expedite prosecution, Examiner has attempted to apply prior art to the claim as best it can be understood as presented.  Claims 6-8 are rejected insofar as they are dependent on claim 5 and therefore include the same error(s).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 repeats a limitation in claim 1, thus claim 3 fails to further limit claims 1 and 2, upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitar (US 2013/0186131: cited by Applicant) in view of Beckwith et al. (US 5,704,226) and Iino et al. (US 2015/0122452).
Regarding claim 1, Guitar discloses an air conditioning device configured to be mounted on a vehicle (see at least paragraphs [0002], [0003]), the air conditioning device comprising: a compressor configured to compress refrigerant (see at least compressor #2); an exterior heat exchanger configured to exchange heat between the refrigerant and external air (see at least exterior heat exchanger #11); an evaporator configured to evaporate the refrigerant by having the refrigerant absorb the heat of air guided into a vehicle compartment (see at least evaporator #24); a heater configured to heat the air guided into the vehicle compartment by using the heat of the refrigerant compressed by the compressor (see at least interior heat exchanger #5; paragraph [0040]); an expansion valve provided between the exterior heat exchanger and the evaporator, the expansion valve being configured to decompress and expand the refrigerant that has passed through the exterior heat exchanger (see at least expansion valve #21); a throttle mechanism provided between the compressor and the exterior heat exchanger, the throttle mechanism being configured to decompress and expand the refrigerant compressed by the compressor (see at least expansion device #10); a gas-liquid separator configured to separate liquid phase refrigerant and gas phase refrigerant from each other (see at least receiver #16), the gas-liquid separator being configured to guide the incoming gas phase refrigerant from the exterior heat exchanger into the compressor during heating operation (see at least Figure 5: refrigerant flows from the external heat exchanger #11 through receiver #16 and to compressor #2 in heating mode), the gas-liquid separator being configured to guide the incoming liquid phase refrigerant from the exterior heat exchanger into the expansion valve during cooling operation #11 to receiver #16 to expansion valve #21 in cooling mode); and a first flow path switching valve configured to switch a flow path of the refrigerant so as to bypass the expansion valve and the evaporator during the heating operation (see at least valve #30; 
While Guitar further discloses the first flow path switching valve (see above) and an inlet and an outlet of the refrigerant from the tank unit on top of the tank unit (see for example Figure 2, arrows going in and out of the receiver #16 indicating an inlet and outlet at the top of the tank unit of the receiver), Guitar does not disclose and a piping connection unit forming the first flow path switching valve and an inlet and an outlet of the refrigerant from the tank unit on top of the tank unit.
Beckwith et al. teaches a piping connection unit forming flow paths including inlet(s) and outlet(s) from the tank unit of a separator on top of the tank unit (see at least closure member #20/manifold #26; column 2, line 64 through column 3, line 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with and a piping connection unit forming the first flow path switching valve and an inlet and an outlet of the refrigerant from the tank unit on top of the tank unit: that is using the known technique of providing a piping connection unit forming flow paths including inlet(s) and outlet(s) from the tank unit of a separator on top of the tank unit, as taught by Beckwith et al., to provide the device of Guitar with and a piping connection unit forming the first flow path switching valve and an inlet and an outlet of the refrigerant from the tank unit on top of the tank unit would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 
Guitar does not disclose and the compressor is disposed in the vehicle closer to the rear part of the vehicle than the gas-liquid separator.
Iino et al. teaches another air conditioning device wherein the compressor is disposed in the vehicle closer to the rear part of the vehicle than the gas-liquid separator (see at least Figure 2, accumulator #3 is disposed closer to the front than compressor #1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with and the compressor is disposed in the vehicle closer to the rear part of the vehicle than the gas-liquid separator, as taught by Iino et al., to improve the device of Guitar by placing the separator in a position where it is protected from damage while also suppressing heat loss between the external heat exchanger and the separator (see at least Iino et al. paragraph [0007]).  
Regarding claim 2, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the compressor has a refrigerant inlet disposed below a compressor piping connection portion of the piping connection unit (see at least Guitar inlet #3 of compressor #2 is disposed downstream (i.e. below) of the bypass #28), the compressor piping connection portion guiding the refrigerant from the gas-liquid separator into the compressor (see at least Guitar bypass #28 guides refrigerant from the receiver #16 to compressor #2).
Regarding claim 3, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the exterior heat exchanger has a refrigerant outlet disposed above the piping connection unit (see at least outlet #14 of exterior heat exchanger #11 disposed above (i.e. upstream) of the receiver #16 and any connections thereto).
Regarding claim 4, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the refrigerant outlet of the exterior heat exchanger is located above a refrigerant inlet 
Regarding claim 5, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the evaporator is disposed in the vehicle closer to the rear part than the gas-liquid separator (see at least Guitar Figure 1, evaporator #24 is disposed in the passenger compartment, which is rearward of the receiver #16), the piping connection unit includes an evaporator piping connection portion to which a first connection piping and a second connection piping are connected (as modified above by Beckwith et al. to include all connections in a piping connection unit, Guitar further discloses an evaporator piping connection portion at #18 including first and second connection piping at #20/#27), the first connection piping being configured to guide the refrigerant to the expansion valve (see at least Guitar Figure 1, the connection piping at #20 leads to expansion valve #21), the second connection piping being configured to be returned the refrigerant passed through the evaporator (see at least Guitar Figure 1, the connection piping at #27 returns the refrigerant from evaporator #24), and the evaporator piping connection portion is formed to face the rear part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the evaporator piping connection portion must be formed to face the rear part of the vehicle).
Regarding claim 6, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a lateral part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the compressor piping connection portion must be formed to face a lateral part of the vehicle), and a third connection piping is connected to the compressor piping connection portion (see at least 
Regarding claim 7, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a front part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the compressor piping connection portion must be formed to face a front part of the vehicle), and a third connection piping is connected to the compressor piping connection portion (see at least Guitar Figure 1, connection piping downstream of valve #30), the third connection piping connecting the gas-liquid separator and the compressor to each other (see at least Guitar Figure 1, connection piping downstream of valve #30 connects receiver #16 and compressor #2), and the third connection piping is disposed on a straight line together with the second connection piping (see at least Guitar Figure 1, rejection(s) above, both the second connection piping and third connection piping are disposed on straight lines).
Regarding claim 8, Guitar in view of Beckwith et al. and Iino et al. further discloses wherein the piping connection unit allows the second connection piping and the third connection piping to directly communicate with each other without passing through the interior of the tank unit by means of actuation of the first flow path switching valve during the cooling operation (as modified above by Beckwith et al. to include all connections in a piping connection unit, Guitar further discloses direct communication between the second connection piping and the downstream portion of the third connection piping connection based on actuation of valve #30, see Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763